Citation Nr: 0412097	
Decision Date: 05/10/04    Archive Date: 05/19/04

DOCKET NO.  02-00 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Timeliness of substantive appeal as to entitlement to an 
increased (compensable) evaluation prior to August 2002 for 
limpomata of multiple body sites and in excess of 10 percent 
thereafter.

2.  Timeliness of substantive appeal as to entitlement to an 
evaluation in excess of 10 percent disabling for bilateral 
plantar calluses.

3.  Timeliness of substantive appeal as to entitlement to an 
increased (compensable) evaluation for right ear hearing 
loss.

4.  Entitlement to service connection for a right shoulder 
disorder.

5.  Entitlement to service connection for a hiatal hernia 
and/or gastroesophageal reflux disease (GERD).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1957 to July 
1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The RO granted entitlement to an increased 
(compensable) evaluation for bilateral plantar calluses 
effective March 15, 2000.  The RO also granted entitlement to 
service connection for lipoma of multiple body parts with a 
noncompensable evaluation effective March 15, 2000 and 
continued a noncompensable evaluation for right ear high 
frequency hearing loss.  

This matter also comes before the Board on appeal from a 
September 2002 rating decision of the Boise, Idaho, RO, which 
denied service connection for hiatal hernia and a right 
shoulder disorder.  The veteran filed his notice of 
disagreement in February 2003.  A statement of the case was 
issued in July 2003.  The veteran's local representative 
filed a Statement of Accredited Representation in an Appealed 
Case in lieu of a VA Form 646 in August 2003.  This statement 
has been construed as a valid and timely substantive appeal. 
38 C.F.R. §§ 20.202, 20.300, 20.302.  As such, the claims of 
entitlement to service connection for hiatal hernia and/or 
GERD and a right shoulder disorder are properly before the 
Board and ready for appellate disposition.


Jurisdiction of the veteran's claim has been assumed by the 
RO in Boise, Idaho. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.

2.  The RO issued a statement of the case on October 15, 
2001.  The appellant's VA-Form 9 was received on January 4, 
2002.

3.  Supplemental statements of the case (SSOC) were issued on 
July 17, 2002 and July 21, 2003.  The veteran did not file 
substantive appeals within 60 days from the date of mailing 
of the SSOCs.

4.  A chronic acquired disorder of the right shoulder was not 
shown in active service or for many years thereafter.

5.  Osteoarthritis was not disabling to a compensable degree 
during the first post service year.

6.  The competent and probative evidence of record 
establishes that the veteran does not have a right shoulder 
disorder which has been linked to active service on any 
basis.

7.  A chronic acquired gastrointestinal disorder was not 
shown in service or for many years thereafter.

8.  The competent and probative evidence of record 
establishes that the veteran does not have either a hiatal 
hernia or GERD which has been linked to service on any basis.




CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to an evaluation in 
excess of zero percent disabling prior to August 2002 for 
limpomata of multiple body sites and excess of 10 percent 
thereafter, is dismissed for failure to file a timely 
substantive appeal.  38 U.S.C.A. §§ 7105, 7108; 38 C.F.R. 
§§ 3.012, 3.159, 20.200, 20.300, 20.302, 20.303, 20.305 
(2003); Sabonis v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 
9-97; VAOPGCPREC 9-99.

2.  The veteran's claim of entitlement to an evaluation in 
excess of 10 percent disabling for bilateral plantar calluses 
is dismissed for failure to file a timely substantive appeal.  
38 U.S.C.A. §§ 7105, 7108; 38 C.F.R. §§ 3.012, 3.159, 20.200, 
20.300, 20.302, 20.303, 20.305; Sabonis v. Brown, 6 Vet. App. 
426 (1994); VAOPGCPREC 9-97; VAOPGCPREC 9-99.

3.  The veteran's claim of entitlement to an increased 
(compensable) evaluation for right ear high frequency hearing 
loss is dismissed for failure to file a timely substantive 
appeal.  38 U.S.C.A. §§ 7105, 7108; 38 C.F.R. §§ 3.012, 
3.159, 20.200, 20.300, 20.302, 20.303, 20.305; Sabonis v. 
Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 9-97; VAOPGCPREC 9-
99.

4.  A right shoulder disorder was not incurred in or 
aggravated by active service; nor may service connection be 
presumed for osteoarthritis.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2003).

5.  Neither a hiatal hernia nor GERD were incurred in or 
aggravated during service. 38 U.S.C.A. §§ 1110, 1112, 1131, 
1154, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters: Duties to Notify & to Assist

Timeliness of a Substantive Appeal

The Board has the authority to adjudicate or address in the 
first instance the question of timeliness of a substantive 
appeal and may dismiss an appeal in the absence of a timely 
filed substantive appeal.  VAOPGCPREC 9-99.  When the Board 
discovers in the first instance that no substantive appeal 
has been filed in a case certified to the Board for appellate 
review by the agency of original jurisdiction, it may dismiss 
the appeal. Id.  

However, the Board should afford the claimant appropriate 
procedural protections to assure adequate notice and 
opportunity to be heard on the question of timeliness. Id.

In December 2003, the Board sent the veteran notice that his 
substantive appeal may not have been filed on time with 
respect to his increased rating claims.  He was provided the 
necessary regulations pertaining to determining the filing of 
a timely substantive appeal.  He was also given the 
opportunity to respond with further argument and/or evidence, 
as well as requesting a hearing on the matter.

The veteran responded in February 2004 that he had no 
evidence or written argument to present.  He did not request 
a hearing.  As such, the Board finds that the veteran was 
provided adequate notice of the Board's intention to 
adjudicate whether a timely notice of appeal had been filed 
and he was given the opportunity to be heard.  Id. 

In cases such as this, where the law is dispositive, the 
claim should be denied due to a lack of legal merit.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


The Veteran's Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of the 
United States Court of Appeals for Veterans Claims (CAVC) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002).  The 
Act also requires the Secretary to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim for benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A § 5103A (West 2002).  

However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  Accordingly, the 
Secretary determined that some limited assistance was 
warranted to claimants attempting to reopen claims.  In 
particular, the Secretary determined that VA should request 
any existing records from Federal agencies or non-Federal 
agency sources, if reasonably identified by the claimant, in 
order to assist the claimant in reopening his or her claim.  
66 Fed. Reg. 45,628.  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.  

The United States Court of Appeals for the Federal Circuit 
(CAFC) recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  

However, although the CAFC appears to have reasoned that the 
VCAA may not retroactively apply to claims or appeals pending 
on the date of its enactment, it stated that it was not 
deciding that question at this time.  See Bernklau v. 
Principi, 291 F. 3d 795 (Fed. Cir. 2002); Dyment v. Principi, 
287 F. 3d 1377 (Fed. Cir. 2002); see also Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

In this regard, the Board notes that VAOPGCPREC 11-00 appears 
to hold that the VCAA is retroactively applicable to claims 
pending on the date of its enactment.  Further, the 
regulations issued to implement the VCAA are expressly 
applicable to "any claim for benefits received by VA on or 
after November 9, 2000, the VCAA's enactment date, as well as 
to any claim filed before that date but not decided by VA as 
of that date."  66 Fed. Reg. 45,629 (Aug. 29, 2001).  

Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding on 
the Board.  38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.


In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
with respect to the issues on appeal.  In May 2002, the RO 
notified the veteran of the enactment of the VCAA.  The RO 
advised him to identify any evidence not already of record, 
and that it would make reasonable efforts to obtain any such 
evidence pertaining to the issues currently on appeal.  In 
doing so, the RO satisfied the VCAA requirement that VA 
notify the veteran as to which evidence was to be provided by 
the veteran, and which would be provided by VA.  38 C.F.R. 
§ 5103(a) (West 2002); see Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

The duty to notify has thus been satisfied, as the veteran 
has been provided with notice of what is required to 
substantiate his claims.  In particular, through the issuance 
of the September 2002 rating decision and the July 2003 
statement of the case (SOC), he has been given notice of the 
requirements for establishing entitlement to service 
connection.  

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West 2002); 
66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified at 
38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claims, including any relevant 
records adequately identified by him, as well as authorized 
by him to be obtained.  

The evidence includes the service medical records that 
pertain to the issues on appeal.  VA outpatient treatment 
records have been obtained and associated with the claims 
file.  He has indicated that he has received no other post-
service medical treatment.  The veteran testified before the 
RO in February 2003.  The transcript is of record.

The veteran also underwent a VA compensation examination in 
December 1996 and April 2000, and those examination reports 
are of record.  
The Board finds that another VA examination is not warranted 
in this case because there is no reasonable possibility that 
additional VA examinations would substantiate his claims.  As 
while be discussed in further detail below, there is no 
evidence of a right shoulder disorder, a hiatal hernia, or 
GERD during the veteran's active duty service.  Therefore an 
additional VA examination is not necessary. 38 U.S.C.A. 
§ 5103A(d).  Thus, remand or deferral for the scheduling of 
additional VA examination is not required. Id.  

The Board is of the opinion that there is no further duty to 
assist in this case because the evidence on file establishes 
(as will be discussed in further detail below) that the 
claims must be denied.  The circumstances under which VA will 
refrain from or discontinue providing assistance includes a 
claimant's ineligibility for the benefit sought.  38 U.S.C.A. 
§ 5103A(a)(2) (West 2002).

Therefore, any change in the law brought about by the VCAA 
would have no effect on the appeal.  If every effort were 
taken to assist the veteran in obtaining relevant evidence, 
there would remain no reasonable possibility that such 
assistance could aid in substantiating these claims.  Thus, 
the Board concludes that there is no further duty to assist 
the veteran in the development of his claims.  38 U.S.C. 
§ 5103A.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claims is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West 2002); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed during the course of the appeal.  As a 
result, the Board has considered the applicability of Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).  


In Bernard, the CAVC has held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.

In the veteran's case at hand, the Board finds that the 
veteran is not prejudiced by its consideration in the first 
instance of his claim pursuant to this new law.  As set forth 
above, VA has already met all obligations to the veteran 
under this new law.  
Moreover, the veteran has been offered the opportunity to 
submit evidence and argument on the merits of the issue on 
appeal, and has done so.  In view of the foregoing, the Board 
finds that the veteran will not be prejudiced by its actions 
and that a remand for adjudication by the RO would only serve 
to further delay resolution of his claim.  See Bernard, 
supra.

Therefore, no useful purpose would be served in remanding or 
deferring this matter simply for further consideration of the 
VCAA by the RO.  This would result in additional and 
unnecessary burdens on VA, with no benefit flowing to the 
veteran.  

The CAVC has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the CAVC recently stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 17 Vet. App. 412 (2004).  


In this case, while the veteran's claims were previously 
denied by the RO as not well-grounded, they were re-
adjudicated pursuant to the VCAA in the September 2002 rating 
decision.  The VCAA notice was sent prior to the 
aforementioned rating decision in May 2002.  Therefore, the 
timing of the VCAA letter complies with the express 
requirements of Pelegrini.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, the Board finds 
that the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, not withstanding 
Pelegrini, to decide the appeal would not be prejudicial 
error to the claimant.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
veteran was afforded various opportunities to submit 
additional evidence.  It appears to the Board that the 
claimant has indeed been notified that he should provide 
or identify any and all evidence relevant to the claims.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error. 

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini, 
supra.  Having determined that the duty to notify and the 
duty to assist have been satisfied, the Board turns to an 
evaluation of the veteran's claims on the merits.  

Timeliness of a Substantive Appeal

Criteria

An appeal consists of a timely filed Notice of Disagreement 
(NOD) in writing and, after a statement of the case (SOC) has 
been furnished, a timely filed substantive appeal. 38 C.F.R. 
§ 20.200.  

A substantive appeal consists of a properly completed VA Form 
9 "Appeal to Board of Veterans' Appeals," or a 
correspondence containing the necessary information. 
38 C.F.R. § 20.202.

The NOD and substantive appeal must be filed with the VA 
office from which the claimant received notice of the 
determination being appealed unless notice has been received 
that the applicable VA records have been transferred to 
another VA office. 38 C.F.R. § 20.300.

A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction (AOJ) mails the 
SOC to the appellant, or within the remainder of the 1-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later. 
38 C.F.R. § 20.302(b)(1).  

The date of mailing of the SOC will be presumed to be the 
same as the date of the SOC and the date of mailing the 
letter of notification of the determination will be presumed 
to be the same date of that letter for purposes of 
determining whether an appeal has been timely filed. Id.

Where a supplemental statement of the case (SSOC) is 
furnished, a period of 60 days from the date of mailing of 
the SSOC will be allowed for response.  The date of mailing 
of the SSOC will be presumed to be the same as the date of 
the SSOC for purposes of determining whether a response has 
been timely filed. 38 C.F.R. § 20.302(c).  

An extension of the 60-day period for filing a substantive 
appeal, or the 60-day period for responding to a SSOC when 
such a response is required, may be granted for good cause. 
38 C.F.R. § 20.303.  A request for such an extension must be 
in writing and must be made prior to the expiration of the 
time limit for filing the substantive appeal or response to 
the SSOC. Id.

When these Rules require that any written document be filed 
within a specified period of time, a response postmarked 
prior to expiration of the applicable time limit will be 
accepted as having been timely filed.  

In the event that the postmark is not of record, the postmark 
date will be presumed to be five days prior to the date of 
receipt of the document by VA.  In calculating this 5-day 
period, Saturdays, Sundays, and legal holidays will be 
excluded. 38 C.F.R. § 20.305(a).

In computing the time limit for filing a written document, 
the first day of the specified period will be excluded and 
the last day included. 

Where the time limit would expire on a Saturday, Sunday, or 
legal holiday, the next succeeding workday will be included 
in the computation. 38 C.F.R. § 20.305(b).


If a claimant has not yet perfected an appeal and VA issues a 
SSOC in response to evidence received within the one-year 
period following the mailing date of notification of the 
determination being appealed, 38 U.S.C.A. § 7105(d)(3) and 
38 C.F.R. § 20.302(c) require VA to afford the claimant at 
least 60 days from the mailing of the SSOC to respond and 
perfect an appeal, even if the 60-day period would extend 
beyond the expiration of the one-year period.  See VAOPGCPREC 
9-97.


Analysis

The Board has reviewed the evidence of record in light of the 
applicable laws and regulations and finds that the appellant 
failed to file a timely substantive appeal with respect to 
his increased rating claims.  In this regard, in a June 2000 
rating decision, the RO granted a 10 percent disabling rating 
for bilateral plantar calluses effective March 2000.  The 
same decision also granted service connection for lipoma of 
multiple body parts with a noncompensable evaluation 
effective March 2000 and continued a noncompensable 
evaluation for right ear high frequency hearing loss.  He was 
notified of the decision on July 21, 2000.  

The veteran filed a NOD in September 2000.  A SOC was issued 
on October 15, 2001.  The veteran's VA Form 9, Appeal to 
Board of Veterans' Appeals, was received on January 4, 2002.  

The Board finds that VA Form 9 was not timely, as it was not 
filed within 60 days from the date that the AOJ mailed the 
SOC. 38 C.F.R. § 20.302(b)(1).  Further, it was clearly filed 
outside the remainder of the 1-year period from the date of 
mailing of the notification of the June 2000 rating decision. 
Id.

There is no evidence of record that the veteran requested an 
extension of the 60-day period for filing a substantive 
appeal. 38 C.F.R. § 20.303.  While the Board notes that the 
postmark for the VA Form 9 is not of record and is presumed 
to be five days prior to the date of receipt, January 4, 
2002, it is still outside the 60-day response period.  
38 C.F.R. § 20.305(a)(b).

A SSOC was issued on July 17, 2002, and July 21, 2003, with 
regard to the issues on appeal.  The veteran did not respond 
within a 60-day period from the date of mailing of either 
SSOC.  38 C.F.R. § 20.302(c); VAOPGCPREC 9-97.  Therefore, 
the Board finds that the appellant did not file a timely 
substantive appeal and as such, his claims of entitlement to 
increased ratings for bilateral plantar calluses, multiple 
lipomata, and right ear high frequency hearing loss must be 
dismissed as a matter of law. Sabonis v. Brown, 6 Vet. App. 
426 (1994).


Service Connection

Criteria

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service. See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). When a 
veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence. 
See 38 U.S.C.A.§ 1154; 38 C.F.R. § 3.303(a). 

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. See 
Pond v. West, 12 Vet. App. 341, 346 (1999). Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required. This burden may not be met by 
lay testimony because laypersons are not competent to offer 
medical opinions. Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury. For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time. Certain chronic 
disabilities are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service. 38 U.S.C.A.
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim. See 38 C.F.R. § 3.303(b).  

In order for service connection to be established by 
continuity of symptomatology, there must be medical evidence 
that relates a current condition to that symptomatology.

A pre-existing injury or disease will be considered to have 
been aggravated by active military service where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progression of the disease. 38 C.F.R. § 3.306(a).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service. 38 C.F.R. 
§ 3.306(b).

If not shown during service, service connection may be 
granted for osteoarthritis if shown disabling to a 
compensable degree during the first post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137;  38 C.F.R. §§ 3.307, 
3.309.


Factual Background

Service medical records indicate that in February 1967, the 
veteran complained of pain in his right chest to the right 
shoulder.  Chest x-rays were normal.  In June 1973, the 
veteran complained of a burning sensation in his stomach, 
however; no diagnosis was made.  In July 1973, he was 
diagnosed with gastroduodenitis.  
In July 1975, pain in the upper stomach was diagnosed as 
musculoskeletal chest pains secondary to tension.  Reports of 
medical examination dated in January 1957, May 1966, and 
September 1976, were devoid of diagnoses of a right shoulder 
disorder, hiatal hernia, or GERD.  Similarly, the February 
1979 Report of Medical History and Examination were negative.  
The veteran was discharged from service in July 1979.

VA outpatient treatment records dated between 1980 and 1996 
contain diagnoses of GERD and hiatal hernia.  However, they 
were repeatedly found to be stable and well-controlled.  No 
etiology opinions were provided and in July 1980, epigastric 
discomfort was determined to be of questionable etiology.  In 
September 1993, gastroenteritis was thought to be probably 
viral in nature.  There were complaints of right shoulder 
pain in 1990 and 1991.  No diagnoses were given.  

In December 1996, the veteran was provided a VA Agent Orange 
Examination.  He denied nausea, vomiting, and constipation.  
There were no complaints in reference to his right shoulder.  
Likewise, there were no diagnoses of a right shoulder 
disorder, hiatal hernia, or GERD. 

VA outpatient treatment records dated between 1997 and 2000, 
note a past medical history of GERD with hiatal hernia.  In 
June 1997, GERD was found to be asymptomatic.  The veteran 
was diagnosed with right shoulder impingement syndrome, 
bursitis, and rotator cuff tendonitis.  X-rays of the right 
shoulder dated in 1997 were unremarkable and those dated in 
November 1999 were negative.

Upon VA examination in April 2000, the examiner noted that 
there was no evidence of a right shoulder disorder or 
complaints in service.  The veteran was diagnosed with a 
right rotator cuff tear.  No etiology opinion was given.

Additional VA outpatient treatment records dated between 2000 
and 2003, indicate the veteran had GERD with good relief on 
medication.  He was also diagnosed with chronic right 
shoulder pain with mild degenerative joint disease.  A May 
2003 entry indicates that the veteran was diagnosed with 
chronic right shoulder pain with no known trauma.


Finally, in February 2003, the veteran testified before the 
local RO.  He indicated that he dislocated his right shoulder 
during the 1960's when he was hit with an aircraft door.  He 
complained of pain and weakness of the right shoulder.  He 
further testified that he has had a hiatal hernia for the 
past 25-30 years.  He stated that he was prescribed 
medication in service.  He concluded that he currently takes 
medication and suffers from regurgitation of his food.


Analysis

Right Shoulder Disorder

The veteran contends that he is entitled to service 
connection for a right shoulder disorder.  The Board has 
reviewed all the evidence in the veteran's claims folder, 
which includes, but is not limited to: contentions of the 
veteran; service medical records; reports of VA examination 
dated in December 1996 and April 2000; VA outpatient 
treatment records dated between 1980 and 2003; and testimony 
of the veteran provided before the RO in February 2003.  

Considering the evidence of record, summarized in pertinent 
part above, and in light of the applicable laws and 
regulations, the Board finds that service connection is not 
warranted for a right shoulder disorder.  

In this regard, the veteran contends that he dislocated his 
right shoulder during service when he was hit with an 
aircraft door.  However, there is no evidence of this injury 
contained in the service medical records.  Further, there was 
no diagnosis of a right shoulder disorder upon the veteran's 
1979 separation examination.

In order to establish service connection for a disability, 
the veteran must first establish that the injury or disease 
was incurred during service. Pond, supra.  There is no 
evidence to support an in-service incurrence in the veteran's 
case.  
Further, while the veteran has been diagnosed with 
degenerative joint disease in the right shoulder, this 
diagnosis was not made within the year following separation 
from service.  Thus, he is outside the one-year period for 
presumptive diseases, specifically, osteoarthritis. 38 C.F.R. 
§§ 3.307, 3.309.

Finally, while the record contains diagnoses of right 
shoulder impingement syndrome, bursitis, rotator cuff 
tendonitis, and chronic right shoulder pain, there is no 
medical evidence of a nexus between the current disability 
and the veteran's period of active duty service. Pond, supra.   
Though the veteran contends that his right shoulder 
disabilities are related to his active duty service, he is 
not competent to offer medical opinions. Espiritu, supra.   
As the evidence is not in relative equipoise, the veteran may 
not be afforded the benefit of the doubt and his claim must 
be denied. Gilbert, supra.


Hiatal Hernia and/or GERD

The veteran contends that he is entitled to service 
connection for hiatal hernia and GERD.  The Board has 
reviewed all the evidence in the veteran's claims folder, 
which includes, but is not limited to: contentions of the 
veteran; service medical records; reports of VA examination 
dated in December 1996 and April 2000; VA outpatient 
treatment records dated between 1980 and 2003; and testimony 
of the veteran provided before the RO in February 2003.  

Considering the evidence of record, summarized in pertinent 
part above, and in light of the applicable laws and 
regulations, the Board finds that service connection is not 
warranted for hiatal hernia or GERD.  In this regard, while 
the veteran's service medical records contain some epigastric 
complaints, there were no diagnoses of hiatal hernia or GERD 
during the veteran's active duty service or upon his 
discharge from service. Pond, supra.  

Finally, while the record contains diagnoses of GERD with 
hiatal hernia, there is no medical evidence of a nexus 
between the current disability and the veteran's period of 
active duty service. Id.  
Though the veteran contends that his GERD and hiatal hernia 
are related to his active duty service, he is not competent 
to offer medical opinions. Espiritu, supra.   As the evidence 
is not in relative equipoise, the veteran may not be afforded 
the benefit of the doubt and his claim must be denied. 
Gilbert, supra.


ORDER

The claim of entitlement to a compensable evaluation prior to 
August 2002 for limpomata of multiple body sites and excess 
of 10 percent thereafter is dismissed.

The claim of entitlement to an evaluation in excess of 10 
percent for bilateral plantar calluses is dismissed.

The claim of entitlement to a compensable evaluation for 
right ear hearing loss is dismissed.

Entitlement to service connection for a right shoulder 
disorder is denied.

Entitlement to service connection for a hiatal hernia and/or 
GERD is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



